PER CURIAM.
Appellant was informed against and tried for second degree murder following death of a woman to whom he had administered a beating. He was convicted of manslaughter, and has appealed.
We have considered the several questions raised by appellant and find them to be without merit, and an examination of the record reveals ample competent and substantial evidence to support the conviction of manslaughter; wherefore, the judgment appealed from hereby is
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.